                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD SGARLATA, ET AL.,                           Case No. 17-cv-06956-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING DEFENDANTS’
                                   9             v.                                         MOTIONS TO DISMISS
                                  10     PAYPAL HOLDINGS, INC., et al.,                     Docket Nos. 59, 61
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                       I.      INTRODUCTION
                                  14          On November 10, 2017, PayPal announced in a press release that TIO Networks, a
                                  15   subsidiary of PayPal, was suspended because of a “discovery of security vulnerabilities on the TIO
                                  16   platform and issues with TIO’s data security program that do not adhere to PayPal’s information
                                  17   security standards.” FAC ¶ 36 (Emphasis removed). PayPal issued another press release on
                                  18   December 1, 2017 which disclosed that “[a] review of TIO’s network has identified a potential
                                  19   compromise of personally identifiable information for approximately 1.6 million customers.” Id. ¶
                                  20   39. Plaintiffs allege that after Defendants released this information in December, “PayPal’s share
                                  21   price fell $4.33, or 5.75%, to close at $70.97 on December 4, 2017, the following trading day.” Id.
                                  22   ¶ 40. Plaintiffs contend that the press releases from November 10, 2017 were materially false or
                                  23   misleading because “they disclosed only a security vulnerability, rather than an actual security
                                  24   breach, which PayPal and TIO did not acknowledge had been detected.” Id. ¶ 38. Plaintiffs allege
                                  25   that the statement was “misleading because in fact, PayPal and TIO did not merely discover a
                                  26   vulnerability, but in reality discovered an actual data breach. Specifically, they determined that an
                                  27   unknown but unauthorized person or entity was at that time logged in to TIO’s networks and had
                                  28   access to the personal financial information of 1.6 million users.” Id. ¶ 4.
                                   1          Interim Co-Lead Plaintiff, Michael Eckert, purchased PayPal securities at allegedly

                                   2   inflated prices during the class period. Id. ¶ 12. Edwin Bell is also Interim Co-Lead Plaintiff. Id.

                                   3   ¶ 13. They bring this action individually and on behalf of all others who purchased “PayPal

                                   4   securities between November 10, 2017 and December 1, 2017, both dates inclusive (the ‘Class

                                   5   period’).” Id. ¶ 1.

                                   6          Defendants are: PayPal Holdings, Inc.; TIO Networks ULC (“a wholly owned subsidiary

                                   7   of PayPal”); TIO Networks USA, Inc. (“a wholly owned subsidiary of TIO and an indirect wholly

                                   8   owned subsidiary of PayPal”); Daniel H. Schulman (President, Chief Executive Officer, and

                                   9   Director of PayPal); John D. Rainey, Jr. (served as Executive Vice President and Chief Financial

                                  10   Officer during the class period); Hamed Shahbazi (served as Vice President of Bill Pay for PayPal

                                  11   during the class period, before that he was Chairman and CEO of TIO); and John Kunze

                                  12   (“PayPal’s Vice President of Global Consumer Products and the head of Xoom, a PayPal
Northern District of California
 United States District Court




                                  13   subsidiary”). Id. ¶¶ 14–20.

                                  14          Plaintiffs’ First Amended Complaint (“FAC”) alleges causes of action against Defendants

                                  15   under 10(b), 10b–5, and 20(a). Defendants PayPal Holdings, Inc., TIO Networks ULC, TIO

                                  16   Networks USA, Inc., Schulman, Rainey, Kunze and Shahbazi filed motions to dismiss pursuant to

                                  17   Rule 12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”) and Rule 9(b) of the Private

                                  18   Securities Litigation Reform Act (“PSLRA”). Docket Nos. 59, 61.

                                  19                    II.      FACTUAL AND PROCEDURAL BACKGROUND

                                  20          “On February 14, 2017, PayPal announced an agreement to purchase TIO Networks

                                  21   Corporation for $233 million.” Id. ¶ 3. “TIO is a bill-pay management company that processed

                                  22   roughly $7 billion in bill payments on behalf of fourteen (14) million customers in 2016.” Id.

                                  23          Plaintiffs’ claims arise from allegedly materially misleading press releases. On November

                                  24   10, 2017, Defendants TIO and PayPal issued press releases (“the November 10 press releases”).

                                  25   According to the FAC:

                                  26                  PayPal Holdings, Inc. (Nasdaq: PYPL) announced that TIO
                                                      Networks (TIO), a publicly traded company PayPal acquired in July
                                  27                  2017, has suspended operations to protect TIO’s customers. This
                                                      suspension of services is a result of PayPal’s discovery of security
                                  28                  vulnerabilities on the TIO platform and issues with TIO’s data
                                                                                        2
                                                         security program that do not adhere to PayPal's information security
                                   1                     standards. TIO is not integrated into PayPal’s platform. The PayPal
                                                         platform is not impacted by this situation in any way and PayPal’s
                                   2                     customers’ data remains secure.
                                   3                     Upon the recent discovery of this vulnerability on the TIO platform,
                                                         PayPal took action by initiating an internal investigation of TIO and
                                   4                     bringing in additional third-party cybersecurity expertise to review
                                                         TIO’s bill payment platform. A focus of the investigation will also
                                   5                     include TIO’s practices and representations prior to the acquisition.
                                   6   Id. ¶ 36. The TIO statement (as quoted in the FAC) stated: “On Friday, November 10, 2017, TIO

                                   7   Networks suspended our operations due to the discovery of security vulnerabilities on the TIO

                                   8   platform and issues with TIO’s data security program. While we apologize for any inconvenience

                                   9   this suspension of services may cause, the security of TIO’s systems and the protection of TIO’s

                                  10   customers are our highest priorities. We are actively investigating this situation and working with

                                  11   appropriate authorities to safeguard TIO customers.” Id. ¶ 37. TIO also sent the following

                                  12   message to some of its customers: “On November 10, PayPal announced that TIO Networks, a
Northern District of California
 United States District Court




                                  13   publicly traded company that PayPal acquired in July 2017, suspended operations to protect TIO’s

                                  14   customers. This suspension of services is a result of PayPal’s discovery of security vulnerabilities

                                  15   on the TIO platform and issues with TIO’s data security program that do not adhere to PayPal’s

                                  16   information security standards.” Id.

                                  17          Plaintiffs contend the releases failed fully to disclose the seriousness of the security breach.

                                  18   On December 1, 2017, TIO and PayPal released a statement disclosing that, in fact, a breach had

                                  19   occurred and that the confidential information of 1.6 million users had been potentially

                                  20   compromised. Id. ¶ 5. The press release dated December 1, 2017 (“the December 1 press

                                  21   release”) read:

                                  22                     PayPal Holdings, Inc. (Nasdaq: PYPL) today announced an update
                                                         on the suspension of operations of TIO Networks (TIO), a publicly
                                  23                     traded payment processor PayPal acquired in July 2017. A review of
                                                         TIO’s network has identified a potential compromise of personally
                                  24                     identifiable information for approximately 1.6 million customers.
                                                         The PayPal platform is not impacted in any way, as the TIO systems
                                  25                     are completely separate from the PayPal network, and PayPal’s
                                                         customers’ data remains secure.
                                  26
                                                         As announced on November 10, PayPal suspended the operations of
                                  27                     TIO to protect customer data as part of an ongoing investigation of
                                                         security vulnerabilities of the TIO platform. This ongoing
                                  28                     investigation has identified evidence of unauthorized access to
                                                                                           3
                                                      TIO’s network, including locations that stored personal information
                                   1                  of some of TIO’s customers and customers of TIO billers. As a
                                                      result, PayPal is taking steps to protect affected customers.
                                   2
                                                      TIO has also begun working with the companies it services to notify
                                   3                  potentially affected individuals, and PayPal is working with a
                                                      consumer credit reporting agency to provide free credit monitoring
                                   4                  memberships. Individuals who are affected will be contacted
                                                      directly and receive instructions to sign up for monitoring.
                                   5

                                   6   Id. ¶ 39; see also Exhibit F (Emphasis in FAC not included.) The following trading day,

                                   7   December 4, 2017, PayPal’s share price dropped $4.33 (5.75%) and closed at $70.97. FAC ¶ 40.

                                   8           Plaintiffs contend Defendants knew there had been an actual security breach before they

                                   9   released the November 10 press releases, but instead referenced only security “vulnerabilities” in

                                  10   those public statements. Id. ¶ 31. Plaintiffs argue this omission was materially misleading. They

                                  11   assert Defendants knew the omission was misleading, and the drop in price following the

                                  12   announcement of the potential compromise of 1.6 million users’ data caused the loss in stock
Northern District of California
 United States District Court




                                  13   value suffered by Plaintiffs.

                                  14           In support of their claims, Plaintiffs rely primarily on three former employees’ statements.

                                  15   Below are the statements from Plaintiffs’ three confidential former employees (“FEs”). According

                                  16   to the FAC:

                                  17                  FE1 was a Support Operations Manager at TIO from February 2016
                                                      to March 2018, who reported to the Senior Vice-President of
                                  18                  Operations at TIO. FE1 stated that she learned of the breach on
                                                      November 10, 2017 when she and her colleagues received an email
                                  19                  around 3 p.m. inviting them to a special meeting. They learned that
                                                      TIO would be shut down. “We were told they suspected or saw that
                                  20                  someone had access to confidential information for customers,” FE1
                                                      said. “They shut down service to complete the investigation.”
                                  21

                                  22   Id. ¶ 32.

                                  23                  FE2 was a contract Senior Systems Administrator at TIO Networks
                                                      in Vancouver from September 2017 to February 2018, reporting to
                                  24                  TIO IT Manager Mike McKenzie. She stated that in early
                                                      November she was waiting for an all hands TIO meeting in their
                                  25                  conference room when she was summoned back to a different office
                                                      to hear an announcement from Kunze, telling that TIO had actually
                                  26                  been breached. FE2 states that PayPal discovered the breach during
                                                      a security analysis of the TIO network, and that when they were
                                  27                  doing so, they discovered “someone in the system.”
                                  28   Id. ¶ 33.
                                                                                         4
                                   1                  FE3 was Senior .NET Developer for TIO from January 2010 until
                                                      April 1, 2018, who designed, implemented and maintained the
                                   2                  billing and payment systems for TIO. FE3 also performed
                                                      integrations between clients’ application programming interfaces
                                   3                  and TIO’s server. FE3 stated that she stated that employees of TIO
                                                      learned of a security breach in early November when TIO
                                   4                  announced it had discovered a vulnerability. It was her
                                                      understanding that was also the time the breach was discovered.
                                   5

                                   6   Id. ¶ 34.

                                   7           Plaintiffs assert that the FEs’ statements show that Defendants knew the November 10

                                   8   press releases were materially misleading and that the drop in price after the December press

                                   9   release was causally related to the misrepresentation on November 10.

                                  10           Plaintiffs filed this action on December 6, 2017. Docket No. 1. On March 15, 2018, the

                                  11   Court appointed Michael Eckert and Edwin Bell as interim co-lead plaintiffs. Docket No. 31.

                                  12   Plaintiffs filed the First Amended Class Action Complaint (“FAC”) on June 13, 2018. Docket No.
Northern District of California
 United States District Court




                                  13   57 (“FAC”). Thereafter, Defendants Shahbazi and Kunze, PayPal Holdings, Rainey, Schulman,

                                  14   TIO Networks ULC, TIO Networks USA, Inc. filed motions to dismiss the FAC. Docket Nos. 59,

                                  15   61. The Court held argument and took the matter under submission.

                                  16                                        III.      DISCUSSION

                                  17           When evaluating a motion to dismiss for failure to state a claim upon which relief can be

                                  18   granted, a court must “accept as true all factual allegations in the complaint and draw all

                                  19   reasonable inferences in favor of the nonmoving party.” Retail Prop. Trust v. United Bhd. of

                                  20   Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014). However, in order for Plaintiffs

                                  21   to survive a 12(b)(6) motion to dismiss, they must plead “more than labels and conclusions, and a

                                  22   formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S.

                                  23   544, 555 (2007). The Court is “not bound to accept as true a legal conclusion couched as a factual

                                  24   allegation.” Id.; accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the

                                  25   elements of a cause of action, supported by mere conclusory statements, do not suffice.”). A

                                  26   plaintiff must plead sufficient factual allegations to state a plausible claim for relief. Twombly,

                                  27   550 U.S. at 570. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks

                                  28   for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678
                                                                                         5
                                   1   (quoting Twombly, 550 U.S. at 557).

                                   2          The PSLRA imposes additional pleading requirements. Ronconi v. Larkin, 253 F.3d 423,

                                   3   429 (9th Cir. 2001). “In alleging fraud or mistake, a party must state with particularity the

                                   4   circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). In order to “properly allege

                                   5   falsity, a securities fraud complaint must now ‘specify each statement alleged to have been

                                   6   misleading, the reason or reasons why the statement is misleading, and, if an allegation regarding

                                   7   the statement or omission is made on information and belief, . . . state with particularity all facts

                                   8   on which that belief is formed.’ ” In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 876–77 (9th

                                   9   Cir. 2012) (quoting 15 U.S.C. § 78u–4(b)(1)) (marks of omission in original).

                                  10          Scienter must also be pled with greater particularity. For a private securities fraud

                                  11   complaint to survive a Rule 12(b)(6) motion to dismiss, pleadings must raise a “strong inference”

                                  12   that Defendants made misleading statements to investors knowingly or with deliberate
Northern District of California
 United States District Court




                                  13   recklessness. Ronconi, 253 F.3d at 429. In particular, a “plaintiff may recover money damages

                                  14   only on proof that the defendant acted with a particular state of mind, the complaint shall, with

                                  15   respect to each act or omission alleged to violate [section 10(b)], state with particularity facts

                                  16   giving rise to a strong inference that the defendant acted with the required state of mind.” 15

                                  17   U.S.C.A. § 78u-4 (West). The term scienter for the purposes of section 10(b) “refers to a mental

                                  18   state embracing intent to deceive, manipulate, or defraud.” Ernst & Ernst v. Hochfelder, 425 U.S.

                                  19   185, 193 n.12 (1976). A plaintiff must show that “the defendants made false or misleading

                                  20   statements either intentionally or with deliberate recklessness.” Zucco Partners, LLC v. Digimarc

                                  21   Corp., 552 F.3d 981, 991 (9th Cir. 2009), as amended (Feb. 10, 2009). Plaintiffs’ assertion of a

                                  22   strong inference of scienter “must be more than merely plausible or reasonable—it must be cogent

                                  23   and at least as compelling as any opposing inference of nonfraudulent intent.” Tellabs, Inc. v.

                                  24   Makor Issues & Rights, Ltd. 551 U.S. 308, 314 (2007). When evaluating scienter, a court must

                                  25   “engage in a comparative evaluation,” and must consider “not only inferences urged by the

                                  26   plaintiff,” but the court must also consider “competing inferences rationally drawn from the facts

                                  27   alleged.” Id.

                                  28          “Section 10(b) of the Securities Exchange Act of 1934 makes it unlawful for ‘any person .
                                                                                          6
                                   1   . . [t]o use or employ, in connection with the purchase or sale of any security registered on a

                                   2   national securities exchange . . . any manipulative or deceptive device or contrivance in

                                   3   contravention of such rules and regulations as the Commission may prescribe as necessary or

                                   4   appropriate in the public interest or for the protection of investors.” Zucco Partners, LLC, 552

                                   5   F.3d at 990 (quoting 15 U.S.C. § 78j(b)) (Internal quotation marks omitted) (Alterations in

                                   6   original).

                                   7           Rule 10b–5 states:

                                   8                  It shall be unlawful for any person, directly or indirectly, by the use
                                                      of any means or instrumentality of interstate commerce, or of the
                                   9                  mails or of any facility of any national securities exchange, (a) To
                                                      employ any device, scheme, or artifice to defraud, (b) To make any
                                  10                  untrue statement of a material fact or to omit to state a material fact
                                                      necessary in order to make the statements made, in the light of the
                                  11                  circumstances under which they were made, not misleading, or (c)
                                                      To engage in any act, practice, or course of business which operates
                                  12                  or would operate as a fraud or deceit upon any person, in connection
Northern District of California
 United States District Court




                                                      with the purchase or sale of any security.
                                  13

                                  14   17 C.F.R. § 240.10b–5. “The SEC promulgated Rule 10b–5 pursuant to authority granted under §

                                  15   10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b). Although neither Rule 10b–5

                                  16   nor § 10(b) expressly creates a private right of action, [the Supreme] Court has held that ‘a private

                                  17   right of action is implied under § 10(b).’ ” Janus Capital Grp., Inc. v. First Derivative Traders,

                                  18   564 U.S. 135, 141–42 (2011) (quoting Superintendent of Ins. of N.Y. v. Bankers Life & Casualty

                                  19   Co., 404 U.S. 6, 13, n. 9 (1971)).

                                  20           To succeed on a claim under section 10(b) and Rule 10b–5, a plaintiff must show: “(1) a

                                  21   material misrepresentation or omission; (2) scienter; (3) a connection between the

                                  22   misrepresentation or omission and the purchase or sale of a security; (4) reliance; (5) economic

                                  23   loss; and (6) loss causation.” Oregon Pub. Employees Ret. Fund v. Apollo Grp. Inc., 774 F.3d

                                  24   598, 603 (9th Cir. 2014) (citing Stoneridge Inv. Partners, LLC v. Scientific–Atlanta, Inc., 552 U.S.

                                  25   148, 157 (2008)). A complaint asserting claims under section 10(b) and Rule 10b–5 “must satisfy

                                  26   the dual pleading requirements of Federal Rule of Civil Procedure 9(b) and the PSLRA.” Zucco

                                  27   Partners, LLC, 552 F.3d at 990.

                                  28
                                                                                         7
                                   1   A.       Request for Judicial Notice

                                   2            Before evaluating the merits of the motions to dismiss, the Court addresses Defendants’

                                   3   request for judicial notice. Defendants filed a request for judicial notice in support of their motion

                                   4   to dismiss. Docket No. 62 (“D’s RJN”). Defendants request that the Court take judicial notice of:

                                   5               •   Exhibit A, PayPal Annual Report on Form 10-K for the year ended December 31,

                                   6                   2016, filed with the SEC on February 8, 2017;

                                   7               •   Exhibit B, PayPal Annual Report on Form 10-K for the year ended December 31,

                                   8                   2016, filed with the SEC on February 8, 2017;

                                   9               •   Exhibit C, PayPal Press Release titled PayPal Completes Acquisition of TIO

                                  10                   Networks, dated July 18, 2017;

                                  11               •   Exhibit D, PayPal Press Release titled TIO Networks Suspends Operations to

                                  12                   Protect Customers, dated November 10, 2017;
Northern District of California
 United States District Court




                                  13               •   Exhibit E, Announcement regarding the suspension of TIO’s operations that was

                                  14                   posted on TIO’s website, www.tio.com, on November 10, 2017;

                                  15               •   Exhibit F, PayPal Press Release titled TIO Networks Provides Update on

                                  16                   Suspension of Operations, dated December 1, 2017.

                                  17            Plaintiffs only oppose the request “to the extent that Defendants ask that the Court consider

                                  18   the truth of the matter asserted within the noticed documents.” Docket No. 65 at 2 (“Opp. to D’s

                                  19   RJN”).

                                  20            Incorporation by reference “treats certain documents as though they are part of the

                                  21   complaint itself.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018). The

                                  22   incorporation by reference “doctrine prevents plaintiffs from selecting only portions of documents

                                  23   that support their claims, while omitting portions of those very documents that weaken—or

                                  24   doom—their claims.” Id. The Court may incorporate a document by reference where the plaintiff

                                  25   has referred “extensively to the document or the document forms the basis of the plaintiff’s

                                  26   claim.” U.S. v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). The doctrine permits the Court “to

                                  27   take into account documents ‘whose contents are alleged in a complaint and whose authenticity no

                                  28   party questions, but which are not physically attached to the [plaintiff’s] pleading.’ ” Knievel v.
                                                                                          8
                                   1   ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (quoting In re Silicon Graphics Inc. Sec. Litig., 183

                                   2   F.3d 970, 986 (9th Cir.1999)) (Alteration in original). For the motions at bar, the Court relies only

                                   3   on Exhibit D, Exhibit E, and Exhibit F. These three documents can be incorporated by reference

                                   4   because Plaintiffs reference them throughout the FAC and they form “the basis the plaintiff’s

                                   5   claim.” Khoja, 899 F.3d at 1002 (quoting Ritchie, 342 F.3d at 907).

                                   6          The Court incorporates by reference Exhibits D, E and F, but not for the purposes of

                                   7   assuming the truth of the matters asserted. See id. at 1003 (“[I]t is improper to assume the truth of

                                   8   an incorporated document if such assumptions only serve to dispute facts stated in a well-pleaded

                                   9   complaint. This admonition is, of course, consistent with the prohibition against resolving factual

                                  10   disputes at the pleading stage.”). The Court takes judicial notice of the fact that the press releases

                                  11   were issued on November 10, 2017 and December 1, 2017 informing the public of the information

                                  12   contained in them.
Northern District of California
 United States District Court




                                  13          The remaining documents: Exhibit A, “PayPal Annual Report on Form 10-K for the year

                                  14   ended December 31, 2016, filed with the SEC on February 8, 2017”; Exhibit B, “PayPal Press

                                  15   Release titled PayPal to Acquire TIO Networks, dated February 14, 2017”; Exhibit C, “PayPal

                                  16   Press Release titled PayPal Completes Acquisition of TIO Networks, dated July 18, 2017”, were

                                  17   not relevant to the Court’s decision. The requests for judicial notice of Exhibits A, B and C are

                                  18   thus denied as moot. See Heinrichs v. Wells Fargo Bank, N.A., No. C 13-05434 WHA, 2014 WL

                                  19   985558, at *3 (N.D. Cal. Mar. 7, 2014) (finding that where it was “unnecessary to consider” the

                                  20   documents to be judicially noticed, the request was denied as moot).

                                  21   B.     Falsity

                                  22          Plaintiffs’ claim satisfies the pleading requirements for falsity. The challenged statement

                                  23   arises from the November 10 press releases. FAC ¶ 36–38. To prove falsity for the purposes of

                                  24   section 10(b) and Rule 10b–5, a plaintiff must “specify each statement alleged to have been

                                  25   misleading, [and] the reason or reasons why the statement is misleading.” 15 U.S.C. § 78u–

                                  26   4(b)(1). A literally true statement “can be misleading and thus actionable under the securities

                                  27   laws.” Brody v. Transitional Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002) (citing In re

                                  28   GlenFed Sec. Litig., 42 F.3d 1541, 1551 (9th Cir. 1994)). “Often, a statement will not mislead
                                                                                          9
                                   1   even if it is incomplete or does not include all relevant facts.” Brody, 280 F.3d at 1006. “To be

                                   2   actionable under the securities laws, an omission must be misleading; in other words it must

                                   3   affirmatively create an impression of a state of affairs that differs in a material way from the one

                                   4   that actually exists.” Id. (citing McCormick v. The Fund American Cos., 26 F.3d 869, 880 (9th

                                   5   Cir. 1994)).

                                   6           Plaintiffs contend that the November 10 press releases were false “because they disclosed

                                   7   only a security vulnerability, rather than an actual security breach, which PayPal and TIO did not

                                   8   acknowledge had been detected.” FAC ¶ 38. In particular, Plaintiffs allege “that an unknown but

                                   9   unauthorized person or entity was at that time logged in to TIO’s networks and had access to the

                                  10   financial information of 1.6 million users.” Id. ¶ 4.

                                  11           Defendants argue that to find the November 10 press releases misleading, the statements

                                  12   must have affirmatively created the impression that the TIO network had not been breached. Mot.
Northern District of California
 United States District Court




                                  13   at 10. Furthermore, Defendants contend that because they made assurances that the PayPal

                                  14   platform was secure but made no such assurances regarding TIO’s platform, “the obvious

                                  15   implication” was that “TIO’s customers’ data did not ‘remain secure.’ ” Id. at 8 (Emphasis in

                                  16   original). Defendants rely on Brody v. Transitional Hospitals Corp. In Brody, the Ninth Circuit

                                  17   held that it was not misleading to provide information about a stock purchase program without

                                  18   reference to a possible takeover. Brody, 280 F.3d at 1006. The Ninth Circuit found that it was not

                                  19   misleading in part because “[t]he actual press release . . . neither stated nor implied anything

                                  20   regarding a merger.” Id. The present case differs from Brody. Whereas there was nothing said in

                                  21   Brody that would affirmatively create an impression about the state of affairs, here, Defendants

                                  22   purported to disclose a “vulnerability” in TIO’s security which triggered an investigation and

                                  23   review. This disclosure could plausibly have created an impression that only a potential

                                  24   vulnerability and not an actual breach had been discovered, and certainly not one which threatened

                                  25   the privacy of 1.6 million users. See Berson v. Applied Signal Tech., Inc., 527 F.3d 982, 987 (9th

                                  26   Cir. 2008) (finding that “[i]t goes without saying that investors would treat” a risk and a certainty

                                  27   differently).

                                  28
                                                                                         10
                                   1   C.      Scienter and Loss Causation

                                   2           In the instant case, scienter must be viewed in the context of Plaintiffs’ loss causation

                                   3   theory. Plaintiffs allege that the public’s awareness of a data breach of 1.6 million customers led

                                   4   to the 5.75% drop in the price of PayPal’s stock. Opp. at 21. Significantly, it appears that

                                   5   Plaintiffs’ theory of loss causation is predicated on the market reaction not only to the information

                                   6   that TIO suffered a data breach, but to the fact that confidential information of 1.6 million

                                   7   customers had been potentially compromised. According to Plaintiffs, “Defendants’ fundamental

                                   8   misrepresentation of the timeline of events concealed (a) the compromise of personally

                                   9   identifiable information for approximately 1.6 million customers; and (b) the failure of PayPal to

                                  10   protect users’ highly sensitive financial information” led to the drop in price. Opp. at 21; see also

                                  11   FAC ¶ 4.

                                  12           Therefore, to succeed based on Plaintiffs’ theory of loss causation, they must plead (in a
Northern District of California
 United States District Court




                                  13   manner that meets the heightened pleading requirements for scienter) that Defendants knew not

                                  14   only of an actual breach, but that the privacy of 1.6 million customers had been potentially

                                  15   compromised. In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (quoting In re

                                  16   Daou Sys., Inc., 411 F.3d 1006, 1014 (9th Cir.2005)) (recognizing that a plaintiff must

                                  17   “demonstrate a causal connection between the deceptive acts that form the basis for the claim of

                                  18   securities fraud and the injury suffered by the plaintiff”).

                                  19           Plaintiffs rely on the three FEs to support a finding of scienter. FE1 stated that on

                                  20   November 10, 2017, “[w]e were told they suspected or saw that someone had access to

                                  21   confidential information for customers” and that “[t]hey shut down service to complete the

                                  22   investigation.” FAC ¶ 32. Similarly, FE2 stated that in early November 2017, “they discovered

                                  23   ‘someone in the system.’ ” Id. ¶ 33. FE3 shared a similar account that “employees of TIO learned

                                  24   of a security breach in early November when TIO announced it had discovered a vulnerability.”

                                  25   Id. ¶ 34.

                                  26           The three FEs at most establish that some of the Defendants may have known that there

                                  27   was some breach in TIO’s platform. They do not substantiate allegations that Defendants on

                                  28   November 10, 2017, “determined that an unknown but unauthorized person or entity was at that
                                                                                          11
                                   1   time logged in to TIO’s networks and had access to the personal financial information of 1.6

                                   2   million users.” Id. ¶ 4 (Emphasis added). None of the FEs state Defendants knew on November

                                   3   10, 2017 of the magnitude of the breach affecting 1.6 million customers or the fact that personal

                                   4   identifiable information of those customers had been accessed.

                                   5          Plaintiffs’ FAC and its reliance on the three FEs fail to satisfy the scienter of the falsity

                                   6   upon which their alleged loss is predicated.

                                   7   D.     Control Liability 20(a)

                                   8          Section 20(a) provides:

                                   9                  Every person who, directly or indirectly, controls any person liable
                                                      under any provision of this chapter or of any rule or regulation
                                  10                  thereunder shall also be liable jointly and severally with and to the
                                                      same extent as such controlled person to any person to whom such
                                  11                  controlled person is liable, unless the controlling person acted in
                                                      good faith and did not directly or indirectly induce the act or acts
                                  12                  constituting the violation or cause of action.
Northern District of California
 United States District Court




                                  13   Securities Exchange Act of 1934, § 20(a), 15 U.S.C.A. § 78t(a). For a section 20(a) claim,

                                  14   Plaintiffs “must show that a primary violation was committed and that the defendant ‘directly or

                                  15   indirectly’ controlled the violator.” Paracor Fin., Inc. v. Gen. Elec. Capital Corp., 96 F.3d 1151,

                                  16   1161 (9th Cir. 1996). “Section 20(a) claims may be dismissed summarily . . . if a plaintiff fails to

                                  17   adequately plead a primary violation of section 10(b).” Zucco Partners, LLC, 552 F.3d at 990. As

                                  18   Plaintiffs’ claim fails to adequately plead a cause of action under section 10(b), the Court

                                  19   dismisses Plaintiffs’ section 20(a) claim.

                                  20          Defendant Shahbazi filed a separate motion to dismiss. He raises two arguments: (1)

                                  21   Plaintiffs failed to plead an underlying claim, so a section 20(a) claim cannot survive; and (2)

                                  22   Plaintiffs failed to allege specific facts establishing Defendant Shahbazi’s control over a primary

                                  23   violator. As explained, Plaintiffs failed to establish an underlying claim; thus, Defendant

                                  24   Shahbazi’s motion to dismiss is granted.

                                  25          Plaintiffs in alleging a section 20(a) claim cannot rely “on boilerplate allegations; they

                                  26   must provide some factual support that defendants were in a position to control a primary

                                  27   violator.” In re Int’l Rectifier Corp. Sec. Litig., No. CV07-02544-JFWVBKX, 2008 WL 4555794,

                                  28   at *22 (C.D. Cal. May 23, 2008). Control person liability is premised on the control relationship.
                                                                                         12
                                   1   Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1575 (9th Cir. 1990). “Courts have found

                                   2   ‘general allegations concerning an individual’s title and responsibilities’ to be sufficient to

                                   3   establish control at the motion to dismiss stage.” In re Energy Recovery Inc. Sec. Litig., No. 15-

                                   4   CV-00265-EMC, 2016 WL 324150, at *25 (N.D. Cal. Jan. 27, 2016) (quoting In re Metawave

                                   5   Communications Corp. Sec. Litig., 298 F.Supp.2d 1056, 1087 (W.D. Wash. 2003)).

                                   6           Plaintiffs contend that Defendant Shahbazi “continued to direct the operations of PayPal’s

                                   7   TIO services in his capacity as Vice President of Bill Pay for PayPal, a position that Shahbazi

                                   8   held” through the class period. Opp. at 23. Plaintiffs allege that Defendant Shahbazi “reported

                                   9   directly to Kunze, who oversaw the integration of TIO into PayPal on a day-to-day basis and was

                                  10   the President of TIO USA, at all relevant times.” Id.; FAC ¶¶ 20, 27. The FAC also asserts that

                                  11   Defendant Shahbazi “has continued to direct the operations of PayPal’s TIO services. Throughout

                                  12   the Class Period, Shahbazi was responsible for the operations of TIO and its subsidiaries.” Id. ¶
Northern District of California
 United States District Court




                                  13   19. These conclusory allegations of control over day-to-day activities are insufficient to establish

                                  14   control person liability. In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab.

                                  15   Litig., No. 2672 CRB (JSC), 2017 WL 66281, at *19 (N.D. Cal. Jan. 4, 2017), reconsideration

                                  16   denied, 258 F. Supp. 3d 1037 (N.D. Cal. 2017) (rejecting a finding of control person liability

                                  17   based on position on the Management Board and conclusory allegations that a defendant was

                                  18   “involved in the day-to-day operations of, and exercised power and control over” companies

                                  19   including “their public statements and regulatory action”). For these reasons, Defendant

                                  20   Shahbazi’s motion to dismiss is granted for the additional reason that Plaintiffs have not alleged

                                  21   sufficient factual allegations to establish control person liability.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          13
                                   1          Therefore, the Court grants Defendants’ motion to dismiss the FAC without prejudice

                                   2   pursuant Rules 9(b) and 12(b)(6). Plaintiffs have leave to amend the FAC within thirty (30) days

                                   3   from the date of this order.

                                   4          This order disposes of Docket Nos. 59 and 61.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: December 13, 2018

                                   9

                                  10                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      14
